OPINION OF THE COURT
Per Curiam.
Respondent Manuel Thillet was admitted to the practice of law in the State of New York by the First Judicial Department on August 23, 1979. At all times relevant to this proceeding, he maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (DDC) moves for an order, pursuant to 22 NYCRR 603.11, accepting respondent’s affidavit of resignation from the practice of law and striking his name from the roll of attorneys and counselors-at-law.
In respondent’s affidavit of resignation, sworn to on May 18, 2012, respondent avers that he has consulted with his attorney and has decided that as a result of disciplinary charges that are pending against him, his resignation as an attorney is appropriate at this time. Respondent’s affidavit of resignation conforms with 22 NYCRR 603.11 insofar as he states that his resignation is submitted voluntarily and that he is fully aware of the implications of submitting his resignation. He describes the charges against him which allege, among other things, professional misconduct in connection with the operation of his law practice and related bank accounts, and his belief that he cannot successfully defend himself on the merits.
Accordingly, the DDC’s motion for an order accepting respondent’s resignation from the practice of law in the State of New York, pursuant to 22 NYCRR 603.11, should be granted and his name stricken from the roll of attorneys and counselors-at-law, effective nunc pro tunc to May 18, 2012 (see Matter of Roy, 72 AD3d 117 [1st Dept 2010]; Matter of Freedman, 208 AD2d 325 [1st Dept 1995]).
Mazzarelli, J.E, Andrias, Friedman, Sweeny and Catterson, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to May 18, 2012.